Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/491,525 and Response filed on 03/01/2022.  Claims 38-43 and 48-51 have been elected without traverse. Non-elected claims 27-37 and 44-47 have been withdrawn from further consideration and must been canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim.  Claims 1-26 have been previously canceled.  Claims 27-51 remain pending in the application.

Specification
2. This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b). An abstract on a separate sheet is required.

Claim Objections
3.  Claim 38 is objected to because of the following informalities: lines 1-3 are not compliant with MPEP 37 CFR 1.75 and MPEP 608.01(i)-(p).  
Appropriate correction is required.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.  Claims 38-39 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagiri et al. (Pub. No.: JP H10241668 A).
6.  As to claims 38 and 48 Nakagiri discloses: 
Claim 38 A method of charging a battery having a metal negative electrode (Abstract; ¶ 5), the method comprising:
 providing a battery having less than a full charge (Abstract; ¶ 3); 
vibrating the battery at ultrasonic frequencies (Abstract; ¶¶ 4-6; Figs.1-2, 5); and 
charging the battery (Abstract; ¶¶ 4-6);
Claim 48 A method for healing an electrochemical cell (suppressing generation of a dendrite in an electrolyte battery -  Abstract; ¶¶ 3; 9), the method comprising ultrasonically vibrating a metal negative electrode in the electrochemical cell (an ultrasonic wave generation device 40 which is equipped with a quartz vibrator 41, electrodes 42a, 42b, and a high-frequency power supply 43 is provided on the negative electrode 54, so as to obtain a nonaqueous electrode secondary battery - Abstract; ¶¶ 4-6; Figs. 1-2, 5).
7.  As to claims 39 and 49 Nakagiri recites:
Claim 39 The method, wherein the vibrating and charging occur concurrently (Abstract);
Claim 49 The method, wherein the electrochemical cell is in a battery (Abstract; ¶¶ 4-6; 9; 13; 21; 24; Figs. 1-2, 5)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 40-43 and 50-51 are rejected under 35 U.S.C. 103 as unpatentable by Nakagiri in view of Ose et al. (U.S. Patent 9,399,404).

As to claims 40-43 and 50-51 Ose in combination with Nakagiri discloses:
Claim 40 The method further comprising applying a pressure to the metal negative electrode (Abstract; col.2, ll.24-40; col.6, ll.15-23; Figs.1-3);
Claim 41 The method, wherein the applied pressure is at least 10 pounds per square inch (PSI), 20 PSI, 30 PSI, 40 PSI, 50 PSI, 60 PSI 70 PSI, 80 PSI, 90 PSI, l 00 PSI, 200 PSI, 300, PSI 400 PSI, 500 PSI, 600 PSI, 700 PSI, 800 PSI, 900 PSI, 1000 PSI, 2000 PSI, 3000 PSI, OR 4000 PSI (col.6, ll.1-18);
Claim 42 The method, wherein the applied pressure is less than 600 PSI, 500 PSI, 400 PSI, 300 PSI, 200 PSI, 100 PSI, 90PSI, 80 PSI, 70 PSI, 60 PSI, 50 PSI, 40 PSI, 30 PSI, 20 PSI, OR 10 PSI (col.6, ll.1-18);
Claim 43 The method, where the applied pressure is 300 PSI OR less (col.6, ll.1-18);
Claim 50 The method, wherein, wherein the battery is in a car (col.1, ll.6-7; col.2, ll.24-67; col.3, ll.1-14);
Claim 51 The method, wherein, wherein the battery is in use in a car (col.1, ll.6-7; col.2, ll.24-67; col.3, ll.1-14).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ose’s teaching regarding the method further comprising applying a pressure to the metal negative electrode to modify Nakagiri’s invention by controlling the applied pressure, thereby increasing the rapid charging capacity of the battery while minimizing short circuiting between the positive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851